Citation Nr: 0103933	
Decision Date: 02/08/01    Archive Date: 02/15/01

DOCKET NO.  99-13 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES


1.  Entitlement to a rating higher than the 70 percent 
evaluation currently assigned for service-connected 
generalized anxiety disorder.

2.  Entitlement to a total disability evaluation for 
compensation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran had active military service from October 1971 to 
September 1973.

The issues now on appeal to the Board of Veterans' Appeals 
(Board) arise from September 1998 and February 1999 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) which denied a rating higher than 70 percent for 
service-connected generalized anxiety disorder and 
entitlement to a TDIU.  

In November 2000, a hearing was held at the Board before the 
undersigned Board Member, designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b).  


REMAND

The veteran is entitled to a thorough examination which takes 
into account all relevant background information, including 
prior medical evidence.  Roberts v. Derwinski, 2 Vet. App. 
387 (1992).  The Board notes that the examiner who performed 
the latest VA examination did not have access to the 
veteran's latest VA and private treatment records as 
discussed below.

The Board notes that the veteran has been diagnosed with 
other psychiatric conditions besides generalized anxiety 
disorder (bipolar disorder and histrionic personality 
disorder).  If it is medically determined that the impairment 
attributable to nonservice-connected and service-connected 
conditions cannot be distinguished, the benefit-of-the-doubt 
doctrine requires that all such impairment be attributed to 
the service-connected disability.  See Mittleider v. West, 11 
Vet. App. 181 (1998).  The physician who examines the 
veteran's psychiatric condition should be informed of this 
circumstance.  

Prior to having the veteran undergo VA examination, however, 
the RO should obtain and associate with the record all 
outstanding pertinent medical records, particularly to 
include any medical records from any VA facilities.  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096 (2000) (to 
be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  Specifically, in November 2000, the veteran has 
testified that he was undergoing psychiatric treatment at the 
VA Medical Centers (MC) in Perryville and Baltimore (Loch 
Raven) Maryland.  However, the last VA medical records of 
record were from 1995.  In addition, he stated that he was 
also receiving psychiatric treatment from a private 
physician, Dr. Weiner, in Baltimore.  

In addition, the veteran, at his personal hearing, stated he 
was granted Social Security Administration (SSA) disability 
insurance benefits.  Once the VA is put on notice that the 
veteran is in receipt of such benefits, the VA has a duty to 
obtain these records.  Murincsak v. Derwinski, 2 Vet. App. 
363 (1992); Masors v. Derwinski, 2 Vet. App. 181 (1992).

Finally, the Board notes that, as the claim for a TDIU is 
"inextricably intertwined" with the claim for a higher 
evaluation for a generalized anxiety disorder, Board 
consideration of that claim at this time would be premature.  
See Hoyer v. Derwinski, 1 Vet. App. 208, 210 (1991).  
Moreover, because the actions requested on remand could well 
impact upon the TDIU claim, the RO should adjudicate this 
claim after completion of the actions requested (and, any 
additional actions taken) on remand.

Under the circumstances in this case, further development and 
assistance are required.  Thus, this case is REMANDED to the 
RO for the following actions:

1.  The RO should obtain and associate 
with the claims file all outstanding 
records of treatment pertaining to the 
veteran's psychiatric conditions.  This 
should specifically include any 
outstanding records from any VA 
facilities identified by the veteran, 
specifically from the VAMC's in 
Perryville and Baltimore (Loch Raven) 
Maryland.  The veteran's medical records 
from a private physician, Dr. Weiner, in 
Baltimore should be obtained.  If any 
requested records are not available, or 
the search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file, 
and the veteran and his representative 
should be duly notified.

2.  The RO should request all documents 
pertaining to an award of benefits from 
the SSA, and specifically request copies 
of the medical records upon which the SSA 
based its decision.

3.  After all records received pursuant 
to the development requested in paragraph 
1and 2 above, the veteran should be 
scheduled for a comprehensive psychiatric 
examination to assess the severity of his 
generalized anxiety disorder.  It is 
imperative that the entire claims file, 
to include a complete copy of this 
REMAND, be provided to, and reviewed by, 
the VA psychiatrist who is designated to 
examine the veteran.  All appropriate 
tests and studies, to include 
psychological testing, should be 
accomplished, and all clinical findings 
should be reported in detail.  The 
examiner should specifically render 
findings with respect to the existence 
and extent of memory loss; depressed 
mood; anxiety; panic attacks; sleep 
impairment; impaired judgment, speech, 
impulse control and/or thought processes; 
neglect of personal hygiene and 
appearance; suicidal ideation; and 
delusions or hallucinations.  The 
examiner should specifically address the 
effect of the service-connected 
generalized anxiety disorder (alone, and 
in combination with his service-connected 
Graves Disease) on the veteran's ability 
to be gainfully employed.  Social 
adaptability should be discussed only 
insofar as it impacts on industrial 
adaptability.

The examiner should not assign a 
percentage rating for the veteran's 
generalized anxiety disorder, but should 
render a multi-axial diagnosis, to 
include assignment of a GAF score and 
explanation of what the score means.  If 
more than one psychiatric disorder is 
diagnosed, the examiner should expressly 
indicate whether it is possible to 
distinguish the symptomatology 
attributable to service-connected 
psychiatric impairment from that 
attributable to any nonservice-connected 
psychiatric impairment (to include any 
diagnosed personality disorder); and, if 
so, the percentage or portion of the 
assigned GAF score representing 
impairment due to the service-connected 
generalized anxiety disorder.  The 
examiner should clearly indicate if it is 
not possible to separate the symptoms and 
effects of the service-connected 
psychiatric disability from any 
nonservice-connected psychiatric 
disability.  However, if any separately 
diagnosed disorders are deemed related, 
this also should clearly be indicated.  
The examiner should specifically address 
the effect of the service-connected 
generalized anxiety disorder.  All 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, should 
be set forth.  

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among other things, 
final regulations and General Counsel 
precedent opinions.  Any binding and 
pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  The 
requisite period of time should be allowed 
for response.

5.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
readjudicate the veteran's claim in light 
of all applicable evidence of record and 
all pertinent legal authority, and the 
recently amended/added statutory 
provisions to be codified at 38 U.S.C.A. 
§§ 5100-5107.  After completion of all 
requested development, the RO should 
review the veteran's claims for a higher 
evaluation for generalized anxiety 
disorder and for a total compensation 
rating based on individual 
unemployability in light of all pertinent 
evidence of record, and all pertinent 
legal authority, to specifically include 
that cited to herein.  The RO must 
provide adequate reasons and bases for 
all its determinations, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that are noted in this REMAND.

The purpose of this REMAND is to ensure that all due process 
requirements are met; it is not the Board's intent to imply 
whether the benefits requested should be granted or denied.  
The veteran need take no action until otherwise notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	D. C. Spickler 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


